IT IS SO ORDERED.

Dated: 2 July, 2019 01:23 PM




The Objection of Real Good Technologies is OVERRULED. Victory Solutions LLC is not authorized to
be a debtor, so the case may not be converted.




                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

       In re:                                 )
                                              )       Case No. 18-15798-(JPS)
       Victory Solutions, LLC,                )
                                              )       Chapter 11
                                              )
                Debtor,                       )       Judge Jessica E. Price Smith

                          AGREED ORDER DISMISSING THE CASE

       Subject to approval by this Court, the debtor Victory Solutions LLC (the “Debtor”) and the

United States Trustee agree through counsel as follows:

                                           RECITALS

       A.       On September 27, 2018, the Debtor filed a voluntary petition under chapter 11 of

Title 11 of the United States Code (the “Petition Date”). Dkt. 1.




                                                  1


18-15798-jps      Doc 79     FILED 07/02/19       ENTERED 07/02/19 15:23:08          Page 1 of 5
       B.      Three days earlier, on September 24, 2018, this Court entered an order granting the

United Trustee’s motion seeking entry of an order dismissing the Debtor’s chapter 11 case filed

under Case No. 18-10977 (JPS) (the “Prior Case”). Case No. 18-10977 (JPS), Dkt. 92.

       C.      On November 5, 2018, the United States Trustee conducted the initial meeting of

creditors pursuant to section 341 of the Code (the “341 Meeting.”). Dkt. 15.

       D.      On the Petition Date, the Debtor’s equity security holders were as follows: Shannon

Burns (50.4%); Leigh A. Hellner (18.4%); Richard Lowrie Jr. (13.4%); the Daniel A. Cord Trust

(5.5%); The Scipio Group (4.4%); Astri Seidenfeld (3.66%); Soclof Tech Ventures LLC (2.7%);

Appia Communications Inc. (.18%); Jack Boyle (0.9%); and Dennis A. Noonan (0.2%). Dkt. 1 at

67-68. The equity security holders and their percentage of ownership were the same in Debtor’s

Prior Case. Case No. 18-10977-(JPS), Dkt. 21 at 53.

       E.      On the Petition Date, the Debtor also filed a document titled Limited Liability

Resolution Authorizing Commencement of Chapter XI Case (the “Corporate Resolution”). Dkt. 4.

The Corporate Resolution purports to be an authorization and written memorial of a telephone and

electronic poll conducted on September 26, 2018, during which 68% of the membership interest

supported the chapter 11 filing. Dkt. 4.

       F.      The Operating Agreement of Victory Solutions LLC (the “Operating Agreement”)

requires a quorum of holders of 75% of the equity interest to authorize the commencement of an

insolvency proceeding. On April 8, 2007, founding members Daniel Cord and Edith M. Cord

executed the Operating Agreement.

       G.      A document captioned Amended and Restated Operating Agreement of Victory

Solutions LLC likewise requires a quorum of holders of 75% of the equity interest to authorize the

commencement of an insolvency proceeding. No executed copies of the Amended and Restated



                                                2


18-15798-jps      Doc 79     FILED 07/02/19     ENTERED 07/02/19 15:23:08           Page 2 of 5
Operating Agreement of Victory Solutions LLC have been discovered.



                                         STIPULATIONS

The Parties stipulate as follows:

       1.        The dismissal of the case is acceptable to the Debtor and is appropriate under the

circumstances.

       2.        Pursuant to 17 OHIO REV. CODE ANN. § 1705.081, the Operating Agreement

“governs relations among members and between members, any managers, and the limited liability

company,” and its covenants are enforceable under applicable non-bankruptcy law.

       3.        Under the explicit terms of the Operating Agreement, the petition filed by the

Debtor in the above-captioned case was not duly authorized.

       4.        Any subsequent filing of a voluntary petition under any chapter of Title 11 shall be

conditioned on the Debtor having first obtained authorization by a quorum of seventy-five percent

of the membership interests.

       5.        Within thirty (30) days from the entry of this Order, the Debtor shall file all

delinquent operating reports and pay all outstanding quarterly fees.

       6.        By operation of this order and pursuant to section 1112 of Title 11, the case is

hereby ORDERED dismissed without prejudice except as conditioned by this Order.



IT IS SO ORDERED.

                                                 ###




                                                  3


18-15798-jps       Doc 79      FILED 07/02/19      ENTERED 07/02/19 15:23:08           Page 3 of 5
Order agreed to and submitted by:


Victory Solutions, LLC,
Debtor,

    /s/ Glenn Forbes
Glenn E. Forbes (#0005513)
FORBES LAW LLC
166 Main Street
Painesville, OH 44077-3403
(440)357-6211
Email: bankruptcy@geflaw.net


         June 30, 2019

Counsel for Victory Solutions, LLC


and by


Daniel M. McDermott,
United States Trustee Region 9,

   /s/ Scott R. Belhorn
Scott R. Belhorn (#0080094)
Trial Attorney
Department of Justice
Office of the U. S. Trustee
201 Superior Avenue E, Ste. 441
Cleveland, Ohio 44114
(216) 522-7800 ext. 260
Fax: (216) 522-7193
Email: scott.r.belhorn@usdoj.gov


         June 24, 2019




                                            4


18-15798-jps      Doc 79   FILED 07/02/19   ENTERED 07/02/19 15:23:08   Page 4 of 5
PARTIES TO BE SERVED:


ELECTRONIC


  •   Lydia Marie Floyd      lfloyd@prwlegal.com
  •   Glenn E. Forbes     bankruptcy@geflaw.net,
      gforbes@geflaw.net;r45233@notify.bestcase.com
  •   Lindsey I. Hall    bankruptcy@weinerlaw.com
  •   Lindsay N. Svetlak      lsvetlak@sseg-law.com
  •   United States Trustee     (Registered address)@usdoj.gov
  •   Keith D. Weiner     bankruptcy@weinerlaw.com
  •   Maria D. Giannirakis ust06      maria.d.giannirakis@usdoj.gov
  •   Scott R. Belhorn ust35      Scott.R.Belhorn@usdoj.gov



U.S. POST FIRST CLASS

      Victory Solutions LLC
      19571 Progress Drive
      Strongsville, OH 44149




                                             5


18-15798-jps   Doc 79     FILED 07/02/19     ENTERED 07/02/19 15:23:08   Page 5 of 5
